DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 Allowable Subject Matter
2.     Claims 1-23 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 10/30/2020 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “the speaker configured to provide an acoustic signal based on the processed signal; and a sensor configured to measure a neural response of the user to the acoustic stimulus, and to provide a sensor output; wherein the processing unit is configured to detect presence of speech based on the microphone signal, and to process the sensor output and the microphone signal to estimate speech intelligibility; and wherein the processing unit is also configured to adjust a sound processing parameter for the hearing aid based at least on the estimated speech intelligibility; and wherein the estimated speech intelligibility is based on the microphone signal and the sensor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/10/2021